277 F.Supp.2d 70 (2003)
Mikeisha BLACKMAN, et al., Plaintiffs,
v.
DISTRICT OF COLUMBIA, et al., Defendants.
James Jones, et al, Plaintiffs,
v.
District of Columbia, et al, Defendants.
No. CIV.A. 97-1629(PLF).
United States District Court, District of Columbia.
August 15, 2003.

CONSENT ORDER
PAUL L. FRIEDMAN, District Judge.
On May 27, 2003 the Court entered an Order granting Plaintiff Jonathan Herring's Motion for Preliminary Injunctive Relief, ordering, inter alia, that DCPS provide Plaintiff, within ten business days of that date, the computer hardware and software identified in the Hearing Officer's Determination issued February 19, 2003, including without limitation, hardware and software identified in the letter dated February 19, 2002, from David F. McBride to Karen D. Alvarez, Esq.
On June 16, 2003, Plaintiff filed his Motion to Show Cause Why Defendants Should Not Be Held in Contempt of this Court's Order of May 27, 2003. Defendants, to date, have failed to provide Plaintiff the software and hardware required by this Court's Order of May 27, 2003. On August 8, 2003, Plaintiff and Defendants filed with this Court a Joint Motion representing that they have agreed upon entry of an order to resolve Plaintiff's Motion to Show Cause and to assure that Plaintiff receives all the hardware and software required by the May 27th Order as quickly and reliably as possible. With their Joint Motion the parties have submitted a proposed order to the Court, accompanied by two exhibits:
(a) Bartimaeus Group's Quote AAA2345, dated August 5, 2003, which is attached hereto, and incorporated by reference herein, and
(b) An executed purchase order authorizing the purchase of the equipment noted on Quote AAA2345 and incorporated by reference herein.
Upon consideration of the Joint Motion of the parties, it is hereby
ORDERED: that, DCPS shall, deliver the equipment noted in Exhibit A, and the OVAC Flex-eye or OVAC ZACC magnifier listed in Exhibit JT-1 to the Hearing Officer's Determination of February 19,2003, according to the following schedule:
A. Bartimaeus Group shall install and test all required software on the equipment set forth in Exhibit A no later than August 12, 2003;
B. DCPS shall deliver to Bartimaeus Group the OVAC magnifier not later than August 12, 2003;
C. Bartimaeus Group shall deliver all equipment listed on Exhibit A and the OVAC magnifier to plaintiff Jonathan Herring and insure that the equipment is set-up and in working order no later than August 13, 2003. It is further
ORDERED: that upon delivery of the foregoing equipment, plaintiff shall return to the District a laptop computer previously delivered to plaintiff by DCPS; Defendants shall bear the responsibility for retrieving the laptop from plaintiff.
ORDERED: that Defendants shall pay Plaintiff's attorney's fees in the amount of $ $21,000.00, within 30 days hereof; and it is
*71 FURTHER ORDERED: that Plaintiff's fee application is hereby dismissed; and it is
FURTHER ORDERED: that upon a showing that Defendants have failed to comply with any of the above provisions of this Order, the Defendants may be fined up to $5000 for each such instance; and it is
FURTHER ORDERED: that upon a motion by Plaintiff alleging that Defendants have failed to comply with this Order, Defendants shall be provided with an opportunity to oppose such motion. Upon a full review of the arguments presented by counsel, the Court will decide whether or not to hold Defendants in contempt for failure to comply with this Order and impose sanctions described above, to take some other action.
SO ORDERED.